MEMORANDUM **
James F. Pollender appeals from the 137-month sentence imposed upon remand for: conspiracy to manufacture methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846; possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1); possession of listed chemicals with intent to manufacture methamphetamine, in violation of 21 U.S.C. § 841(a)(1); possession of an unregistered firearm, in violation of 26 U.S.C. § 586(d); and being a felon in possession of a weapon, in violation of 18 U.S.C. § 922(g)(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Pollender’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Pollender has filed a pro se supplemental brief. No answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, appellant’s pro se motion for new counsel is DENIED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.